Citation Nr: 1516033	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus with peripheral neuropathy of the right upper extremity with mild cataracts rated 20 percent disabling from April 22, 2005 through August 8, 2006; rated 40 percent disabling from August 9, 2006 through September 30, 2009; and rated 20 percent disabling through January 5, 2010.

2. Entitlement to an increased rating for diabetes mellitus with mild cataracts, rated 20 percent disabling from January 6, 2010.

3.  Entitlement to an increased rating for right upper extremity peripheral neuropathy, rated 10 percent disabling from January 6, 2010.

4.  Entitlement to an increased rating for left upper extremity peripheral neuropathy, rated 10 percent disabling from January 6, 2010.


5.  Entitlement to an increased rating for peripheral neuropathy of left lower extremity rated 10 percent disabling from April 22, 2005 through August 8, 2006; rated 20 percent disabling from August 9, 2006 through September 30, 2009; and rated 10 percent disabling after October 1, 2009. 

6.  Entitlement to an increased rating for peripheral neuropathy of right lower extremity rated 10 percent disabling from April 22, 2005 through August 8, 2006; rated 20 percent disabling from August 9, 2006 through September 30, 2009; and rated 10 percent disabling after October 1, 2009. 

7. Entitlement to a total disability rating based on individual unemployablity due to service-connected disabilities (TDIU).  

8. Whether the reduction of the disability evaluation for the Veteran's diabetes mellitus with peripheral neuropathy of the right upper extremity from 40 percent to 20 percent, effective October 1, 2009, was proper.

9. Whether the reduction of the disability evaluation for the Veteran's peripheral neuropathy of the right lower extremity from 20 percent to 10 percent, effective October 1, 2009, was proper.

10. Whether the reduction of the disability evaluation for the Veteran's peripheral neuropathy of the left lower extremity from 20 percent to 10 percent, effective October 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg 


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 through August 1971.  He died in February 2011.  The appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in November 2005, July 2009 and May 2010.  Jurisdiction of the claims folder was subsequently transferred to the RO in Winston-Salem, North Carolina.

In December 2005, the Veteran filed a notice of disagreement (NOD) with a November 2005 rating decision that continued a 20 percent rating for diabetes mellitus, a 10 percent rating for right lower extremity peripheral neuropathy, and a 10 percent rating for left lower extremity peripheral neuropathy.  In his NOD, the Veteran argued that "the percentage assigned to him for diabetes and for right lower extremity and left lower extremity peripheral polyneuropathy should have been assigned a higher percentage rating".  In the Veteran's substantive appeal submitted in September 2006, the Veteran again indicated that the Veteran's conditions should have been assigned "a higher percentage rating."  

In November 2006, the Veteran's representative submitted a letter with a medical report by G.A., M.D.  This August 2006 letter from Dr. A. indicated that the Veteran was seeking a 40 percent rating for his diabetes mellitus and 20 percent ratings for his right lower extremity and left lower extremity peripheral neuropathy.  The Board notes that no such limitation was expressed in the claims file by either the Veteran or his representative.  However, in April 2007, the RO issued a rating decision granting a 40 percent rating for his diabetes mellitus and 20 percent ratings for his right lower extremity and left lower extremity peripheral neuropathy, effective August 9, 2006, which were described as "a total grant of benefits" and "would remove the Veteran's claims from the appeals process.  Despite this grant, the Board notes that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993). As such, the Veteran's claim for an increased disability rating remains on appeal.
	
During the pendency of the appeal, the Veteran passed away in February 2011.  The Board notes that the law was amended to allow for an eligible person to file a request to be substituted as the appellant for the purposes of processing a claim to its completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 C.F.R. § 3.1010.  In October 2011, the appellant, through her representative, filed a properly executed request for substitution.  Accordingly, the Veteran's pending claims, as well as, the claims perfected in the March 2013 VA Form 9 are presently before the board. 

In November 2011, a request was submitted by the appellant's representative that the appellant's case be expedited due to cancer of the head and neck and financial hardship.  The Board interprets this request as a motion to advance on the docket, which the Board grants based upon serious illness.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a review of the record reflects that further development is warranted.  As an initial matter, there appears to be several pending claims that have not yet been addressed.  As noted in the Introduction, there are pending claims for increased evaluations for diabetes mellitus, right lower extremity peripheral polyneuropathy and left lower extremity peripheral polyneuropathy stemming from the November 2005 rating decision.  The last Statement of the Case on these issues was in August 2006.  As additional evidence has been added to the claims file since that time, these issues should be addressed in a Supplemental Statement of the Case.  

In July 2009, the RO issued a rating decision which reduced the Veteran's disability evaluation for diabetes mellitus with peripheral neuropathy of the right upper extremity from 40 percent to 20 percent, effective October 1, 2009, reduced his disability evaluation for peripheral neuropathy of the right lower extremity from 20 percent to 10 percent, effective October 1, 2009, and reduced his disability evaluation for peripheral neuropathy of the left lower extremity from 20 percent to 10 percent, effective October 1, 2009.  An NOD regarding the propriety of these reductions was received by the RO on October 6, 2009.  The evidence in the file indicates that no action on this NOD has been taken.  Accordingly, the claims file does not contain any Statement of the Case (SOC) for the issue and the Board must therefore remand it for the issuance of an SOC. See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

The adjudication of these pending claims regarding whether a reduction was proper could significantly impact the appellant's current claims of whether increased ratings were warranted prior to the Veteran's death.  The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Further, as the appellant's claims for a higher rating are being remanded, the claim for TDIU must also be deferred.

Additionally, there appear to be relevant treatment records that have not yet been obtained.  For example, in the Veteran's October 2010 VA examination he reports that had to increase his insulin since the prior C&P, however, it does not appear that the Veteran's records from his treating physicians, including VA treatment records were requested since January 2009.  Treatment records related to the Veteran's service connected conditions from January 2009 until the Veteran's death should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and her representative and request information regarding any VA or private facility where the Veteran may have been treated for his diabetes or peripheral neuropathy.  If any private facilities are reported, the AOJ should request that the appellant and her representative provide or authorize the release of the Veteran's records from such a facility.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the appellant and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2. The AOJ should also request treatment records related to any of the Veteran's service connected conditions from the Tampa VAMC, which the claims file indicates the Veteran was treating with prior to his death.  The AOJ should then obtain and associate with the claims file any records that are not already associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the appellant. 

3. Regarding the appellant's claims about whether the reductions of the Veteran's benefits in the July 2009 rating decision were proper, the appellant and her representative should be sent a Statement of the Case (SOC) addressing these issues.  The appellant should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

4.  After completing the above-referenced development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If any of these claims remain denied, the appellant and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response before returning the claim to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

